Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed April 20th, 2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 2018/0163558) in view of Menheere (US 2017/0320584).
Regarding claims 1 and 11, Vondrell et al. ‘558 (figure 7) teaches an aircraft propulsion system (10) and a method for taxiing for an aircraft of the type including a gas turbine engine/turboshaft engine (Para 0019-0020), the system and method comprising:
a gearbox (76) comprising a first shaft/ propeller shaft (74), a second shaft/ drive shaft (72) and a third shaft/ output shaft (24) (Para 0028, 0048);
a propulsor/propeller (70) directly coupled to the gas turbine engine through the first shaft (74) and the third shaft (24) of the gearbox, controlling the gas turbine engine to directly provide rotational energy through the first shaft of the gearbox to the propulsor, the propulsor being configured to use rotational energy the gas turbine produces to propel the aircraft during some phases of flight of the aircraft such as takeoff (Para 0039, 0047-0048);
an electric machine (14) mechanically operatively coupled/connected to the second shaft (72) of the gearbox to work in a motor mode to power/provide rotational energy to the propulsor through the second (72) and first (74) shafts of the gearbox and to work in a generator mode to convert to electricity (Para 0029, 0047-0048); and
a power supply/battery operatively coupled to the electric machine, the power supply supplying stored electrical power to the electric machine operating in the motor mode and receiving and storing electrical power from the electric machine operating in the generator mode (Para 0029, 0043, 0047-0048),
but it is silent about the propulsor being configured to act as a wind turbine during descent and/or landing flight phases of the aircraft;
rotational energy the propulsor acting as a wind turbine produces during the descent and/or landing flight phases;
storing electrical power from the electric machine operating in the generator mode during the descent and/or landing flight phases to thereby contain harvested kinetic energy from the propulsor incoming airflow during a descent phase and subsequently discharge the captured energy to reuse it for aircraft taxi; and
a power supply supplying stored electrical power to the electric machine being configured to work in a motor mode to power the propulsor during taxiing and operating in the generator mode during the descent and/or landing flight phases.
Menheere ‘584 teaches (figure 1) a mode of operation of a hybrid turbine engine (10) where propeller (12) is driven by a flow or ambient air during flight in a condition known as windmilling to supply power to electric motor enabling it to function as an electric generator, and a mode of operation of a hybrid turbine engine (10) where propeller (12) is exclusively driven by electric motor (38), wherein the mode of operation may correspond to a descent, landing and /or taxiing phase of operation of an aircraft (Para 0035-0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vondrell et al. ‘558 to incorporate the teachings of Menheere ‘584 to configure an aircraft propulsion system and a method for taxiing for an aircraft as claimed above. One of ordinary skill in art would recognize that doing so would maximize the efficiency of an aircraft propulsion system by managing different source of power supplies during different phases of aircraft operation.
Regarding claims 2 and 12, modified Vondrell et al. ‘558 (figure 7) teaches an invention as described above in claims 1 and 11 respectively but it is silent about the power supply configured to provide a combination of a thermal engine such as an Auxiliary Power Unit (APU) and an electric storage system such as a battery to provide power to the electric machine during taxi-out when the gas turbine engine is off.
Menheere ‘584 teaches (figure 1) a hybrid gas-electric turbine engine wherein electricity for driving electric motor (38) is supplied by electric power source (40) under the control of controller (42) wherein electric power source (40) includes one or more batteries, an auxiliary power unit (APU) and/or an electric generator from another engine of the same aircraft (Para 0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Vondrell et al. ‘558  to incorporate the teachings of Menheere ‘584 to configure the power supply as claimed. One of ordinary skill in art would recognize that doing so would provide a back-up electric power source.
Regarding claims 4, 7, 14 and 17, modified Vondrell et al. ‘558 (figure 7) teaches the system and method as described above in claims 1, 1, 11 and 11 respectively but it is silent about:
a controller that switches the electric machine between the motor mode and the generator mode; and
a controller that selectively charges the power supply with power produced by the electric machine during the descent and/or landing phases.
Menheere ‘584 teaches (figure 1) a mode of operation of hybrid gas-electric turbine engine wherein controller (42) is configured to control the operation of electric motor (38) by providing suitable control signals to electric motor, and recharge batteries (4) when electric motor (38) operates as a generator (Para 0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Vondrell et al. ‘558 to incorporate the teachings of Menheere ‘584 to configure the controller as claimed. One of ordinary skill in art would recognize that doing so would manually control the electric motor and replenish the exhausted battery charge.
Regarding claims 5 and 15, modified Vondrell et al. ‘558 (figure 7) teaches the system and method wherein the electric machine and the gas turbine engine are coupled/connected to the gearbox in parallel (clearly shown in figure 7).
Regarding claims 6 and 16, modified Vondrell et al. ‘558 (figure 7) teaches the system and method wherein the gearbox connects the electrical machine in parallel with the gas turbine engine (clearly shown in figure 7).
Regarding claims 8 and 18, modified Vondrell et al. ‘558 (figure 7) teaches the system and method as described above in claims 1 and 11 respectively but it is silent about the gearbox selectively mechanically coupling the electric machine to the propulsor when the electric machine is operating in the motor mode.
Menheere ‘584 teaches (figure 1) in various mode of operation of hybrid gas-electric turbine engine electric motor (38) may be permanently or selectively drivingly engaged to gearbox input shaft (16) (Para 0037). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Vondrell et al. ‘558 to incorporate the teachings of Menheere ‘584 to configure the gearbox selectively mechanically coupling the electric machine to the propulsor when the electric machine is operating in the motor mode. One of ordinary skill in art would recognize that doing so would manually control operation of electric motor.
Regarding claims 10 and 20, modified Vondrell et al. ‘558 (figure 7) teaches the system and method wherein the propulsor comprises a propeller (70), and the electric machine is operable to regenerate power obtained from the propeller acting as a wind turbine engine during descent and/or landing phases for storage and powering the electric machine operating as a motor during subsequent taxiing without turning the gas turbine engine (propeller is exclusively driven by electric motor).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 2018/0163558) and Menheere (US 2017/0320584) as applied to claim 1 and 11 above, respectively, and further in view of Lafargue et al. (US 10,662,875).
Regarding claims 3 and 13, modified Vondrell et al. ‘558 (figure 7) teaches electric machine (14) comprises a starter/generator but it is silent about the electric machine (14) configured to rotate the gas turbine engine to start it.
However, Lafargue et al. ‘875 (figures 1-6) teaches the coupling means (20) coupling only the rotary electrical machine (16) to the propeller (14) and coupling only the rotary electrical machine to gas generator and using all the energy produced by the rotary electrical machine to start the turbo machine (Col. 4 Lines 26-28; Col. 5 Lines 28-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vondrell et al. ‘558 to incorporate the teachings of Lafargue et al. ‘875 to configure the electric machine to rotate the gas turbine engine to start it. One of ordinary skill in art would recognize that doing so would reduce weight and simply the aircraft propulsion system/ engine system (30) by removing an extra motor.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 2018/0163558) and Menheere (US 2017/0320584) as applied to claim 1 and 11 above, respectively, and further in view of Knapp et al. (US 2016/0236790).
Regarding claims 9 and 19, modified Vondrell et al. ‘558 (figure 7) teaches an invention as described above in claim 1 and 11 respectively but is silent about the electric machine comprises electric motor/generator that has an efficiency of 85% or more when operating in the motor mode to power the propulsor to produce thrust for taxiing. 
However, Knapp et al. ‘790 teaches (figure 5) electric propulsion motors integrated within the propulsor with high efficiency (>95%) (Para 0147). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vondrell et al. ‘558 to incorporate the teachings of Knapp et al. ‘790 to configure the electric machine with an efficiency of 85% or more. One of ordinary skill in art would recognize that doing so would maximize the work done by the electric machine.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 20th, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vondrell et al. (US 2018/0163558) and Menheere (US 2017/0320584).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/13/2022